COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                    ORDER ON MOTION

Appellate case name:        Rebellion Energy II, LLC v. Liberty Resources Powder River
                            Operating, LLC and Liberty Resources Management
                            Company, LLC

Appellate case number:      01-19-00413-CV

Trial court case number:    2019-16000

Trial court:                270th District Court of Harris County

        Appellant, Rebellion Energy II, LLC, timely filed a notice of appeal on June 3, 2019,
from the trial court’s May 31, 2019 interlocutory order denying its motion to compel
arbitration. See TEX. CIV. PRAC. & REM. CODE ANN. §§ 51.016, 171.098(a) (West 2014).
On June 5, 2019, appellant filed this emergency motion to stay trial court proceedings,
including its summary judgment motion opposition memorandum due by June 6, 2019,
pending resolution of the interlocutory appeal.

       Appellant’s emergency motion to stay is GRANTED. Accordingly, all proceedings
in the trial court, including appellant’s summary judgment motion opposition
memorandum deadline, are stayed pending disposition of this appeal or further order of
this Court. See TEX. R. APP. P. 29.3 (noting that, after appeal from interlocutory order is
perfected, “appellate court may make any temporary orders necessary to preserve the
parties’ rights until disposition of the appeal and may require appropriate security.”).

      It is so ORDERED.
Judge’s signature: ___/s/ Richard Hightower_______
                   x Acting individually   Acting for the Court
Date: __June 5, 2019____